         Case 1:19-cv-00355-SPB Document 41 Filed 05/10/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAVAUGHN TATE-JOHNSON,                        )
             Plaintiff,                       )       C.A. No. 19-355 Erie
                                              )
               v.                             )       District Judge Susan Paradise Baxter
                                              )
POLICE OFFICER JOSH ALLISON,                  )
               Defendant.                     )



                                  MEMORANDUM ORDER


       Presently before the Court is Plaintiff’s motion to compel and for the award of attorney

fees against the City of Erie [ECF No. 35]. The motion seeks unredacted copies of internal

affairs files (“IA files”) concerning Defendant Police Officer Joshua Allison (“Allison”) that

were produced by the City of Erie (“the City”), in redacted form, on March 31, 2021. At issue

are redactions the City has made to two memoranda contained within the IA files: a

memorandum from Patrolman Fatica (“Fatica”) to Deputy Chief Nolan, dated March 7, 2019,

and a memorandum from Inspector Mark Sanders to Chief Daniel Spizarny, dated June 13, 2019.

The City argues that the redacted information is protected by attorney-client privilege, while

Plaintiff argues that the privilege does not apply and/or has been waived. Unredacted copies of

the memoranda in question have been provided to the Court for in camera review.

       On March 7, 2021, a telephonic hearing was held before the Court, during which both

parties were given the opportunity to argue their positions. On the same date, the City filed a

brief in opposition to Plaintiff’s motion [ECF No. 40]. This matter is now ripe for consideration.




                                                  1
          Case 1:19-cv-00355-SPB Document 41 Filed 05/10/21 Page 2 of 4




       The attorney-client privilege is meant to facilitate “full and frank communication

between attorneys and their clients.” Wachtel v. Health Net, Inc., 482 F.3d 225, 231 (3d Cir.

2007). The privilege “recognizes that sound legal advice or advocacy serves public ends and that

such advice or advocacy depends upon the lawyer’s being fully informed by the client.” Upjohn

v. United States, 449 U.S. 383, 389 (1981). The privilege “applies to any communication that

satisfies the following elements: it must be ‘(1) a communication (2) made between [the client

and the attorney or his agents] (3) in confidence (4) for the purpose of obtaining or providing

legal assistance for the client.’” In re Teleglobe Communications Corp., 493 F.3d 345, 359 (3d

Cir. 2007) (citation omitted). Thus, the privilege reaches “[c]onfidential disclosures by a client to

an attorney made in order to obtain legal assistance.” Fisher v. United States, 425 U.S. 391, 403

(1976); see also In re Ford Motor Co., 110 F.3d 954, 965 n.9 (3d Cir. 1997) (communication

made by client and an attorney are privileged if made “for the purpose of securing legal advice.”)

       While recognizing the value served by the privilege, courts must also be mindful that the

privilege obstructs the truth-finding process and should, therefore, be “applied only where

necessary to achieve its purpose.” Wachtel v. Health Net, Inc., 482 F.3d 225, 231 (3d Cir. 2007).

Federal courts are further required to assess the application of the privilege on a case-by-case

basis. Thus, “Rule 501 [of the Federal Rules of Evidence] requires the federal courts, in

determining the nature and scope of an evidentiary privilege, to engage in the sort of case-by-

case analysis that is central to common-law adjudication.” Id. at 230; see also Upjohn, 449 U.S.

383, 396-97 (1981). In addition, the party asserting the privilege bears the burden of proving that

it applies to the communication at issue. In re Grand Jury, 603 F.2d 469, 474 (3d Cir. 1979).

       Turning to the records at issue, the Court finds nothing in the redacted portion of the June

13, 2019 Inspector’s report on Plaintiff’s Citizen Complaint falls within the confines of the

                                                  2
           Case 1:19-cv-00355-SPB Document 41 Filed 05/10/21 Page 3 of 4




attorney-client privilege. The redacted two sentences merely contain an opinion of the Inspector,

followed by a description of Plaintiff’s plea bargain. Thus, Plaintiff is entitled to receive a full,

unredacted copy of said memorandum.

         The redacted portion of the March 7, 2019 memorandum is a bit more challenging to

unpack. To do so, the content at issue must be placed in its proper context. The memorandum

was largely prompted by Fatica’s dissatisfaction and disagreement with the plea agreement that

was made between the Assistant District Attorney (“ADA”) and Plaintiff’s criminal defense

attorney at Plaintiff’s preliminary hearing on February 20, 2019. The redacted portion of the

March 7, 2019 memorandum largely recounts Fatica’s conversation with the same ADA

approximately two weeks after the plea deal had been struck. In order for the attorney-client

privilege to apply, the City must show that the communication between Fatica and the ADA was

made for the purpose of securing legal advice or assistance. This it cannot do.

         It is apparent from the redacted portion of the memorandum that the ADA’s comments

merely explained the reasoning for the decision to enter the plea deal with Plaintiff, as well as the

ADA’s impressions of the evidence. This was not legal advice or assistance regarding an

ongoing legal matter, nor was it a discussion of whether or in what respect to prosecute Plaintiff

in preparation for an upcoming legal proceeding. Rather, this was an after-the-fact discussion of

a legal decision for which Fatica sought an explanation. As such, it is not covered by the

attorney-client privilege.1 The remainder of the redacted material merely contain Fatica’s

opinions and concerns, which are not protected by the privilege.



         1
In support of its argument that the content of Fatica’s discussion with the ADA is protected by attorney-client
privilege, the City cites the case of Bare v. Cruz, 2012 WL 1138591 (E.D. Pa. Apr. 2, 2012). In that case, the court
summarized the communications at issue as follows:

                                                          3
           Case 1:19-cv-00355-SPB Document 41 Filed 05/10/21 Page 4 of 4




         AND NOW, this 10th day of May, 2021,

         IT IS HEREBY ORDERED that Plaintiff’s motion to compel and for attorney fees

against the City of Erie [ECF No. 35] is GRANTED insofar as the City of Erie is directed to

produce to Plaintiff complete, unredacted copies of Defendant Police Officer Joshua Allison’s

internal affairs file within seven (7) days of the date of this Order.

         IT IS FURTHER ORDERED that Plaintiff’s motion for attorney fees against the City of

Erie will be held in abeyance, to be decided at a later date in conjunction with Plaintiff’s pending

motion for contempt (ECF No. 28].



                                                      ________________________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




         The communications contain relevant information needed by the Attorney General to make an informed
         decision on whether to prosecute Defendant Cruz for his conduct in the underlying incident. Additionally,
         these communications contain proposed legal advice made in anticipation of potential litigation stemming
         from the alleged incident. Further, the communications explicitly discuss strategy and include discussions
         pertaining to defense counsel.” Bare v. Cruz at *4.

None of the foregoing characteristics are evident in the communication at issue in this case.


                                                          4
